Per Curiam.
The evidence before the referee discloses that on December 18, 1934, the date of sale, and for at least three years prior thereto there was no general market for the property involved in the action. Apparently there was an abundance of willing sellers but there were no willing buyers. The situation was no different from that which existed with respect to real estate generally throughout the city during the depression. While the proof shows that there were sales of property in the vicinity of that involved here during the years 1933 and 1934, nearly all were of a forced character. We are of the view that the learned referee erroneously decided that there was a market for the mortgaged premises as of the date of the foreclosure sale, December 18, 1934. Upon the evidence adduced before him we reach the conclusion that on December 18, 1934, the date of sale, there was no market for this *217property nor was there any market during the years 1934, 1933 or 1932; but the nearest earlier date at which there was a market was in the fall of 1931 when the fair and reasonable market value of the mortgaged premises was $97,600, which sum exceeds the amount of the deficiency.
The judgment and order appealed from should accordingly be reversed, with costs, and the motion for a deficiency judgment should be denied, with ten dollars costs.
Present — Martin, P. J., McAvoy, Townley, Untermyer and Cohn, JJ.
Judgment and order unanimously reversed, with costs, and the motion for a deficiency judgment denied, with ten dollars costs.